      Case 2:21-cv-01293-CJB-DPC Document 20 Filed 08/26/21 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


    IN RE: CAPE QUARRY, LLC                                    CIVIL ACTION

                                                               21-1293

                                                               SECTION: “J” (2)




                                   ORDER & REASONS

       Before the Court is a Motion to Dismiss Bankruptcy Appeal (Rec. Doc. 8) filed

by Appellee, Reorganized Cape Quarry LLC. The motion is opposed by Appellant,

Hardstock LLC (Rec. Doc. 10), and Appellee filed a reply (Rec. Doc. 18). Having

consider the motion and memoranda, the record, and the applicable law, the Court

finds that the motion should be GRANTED.

                   FACTS AND PROCEDURAL BACKGROUND

       This is an appeal from bankruptcy proceedings for Cape Quarry LLC (“Cape

Quarry”), which filed a voluntary petition for relief under chapter 11 of the

Bankruptcy Code on September 3, 2019. The proceeding was consolidated and placed

under joint administration with In re Dominion Group, LLC, on October 2, 2019.1

Cape Quarry is a wholly-owned subsidiary of Dominion Group, LLC (“Dominion”).

       In September 2020, reorganization plans were filed by a group of secured

creditors (the “Senior Creditors”)2 and by Quarry Aggregates LLC (respectively, the



1Bankr. Rec. Doc. 48.
2This group includes the Holders of the Debtor in Possession Loan Claim, Celtic Claim, and Milner
Prepetition Claim.
       Case 2:21-cv-01293-CJB-DPC Document 20 Filed 08/26/21 Page 2 of 5




“Senior Creditors’ Plan” and the “QA Plan”).3 On November 17, 2020, the Bankruptcy

Court confirmed the Senior Creditors’ Plan and denied confirmation of the QA Plan.4

The effective date of the confirmed plan occurred on December 16, 2020.5

       In May 2021, Appellee moved for final decree, 6 while Appellant moved to

revoke confirmation of the Senior Creditors’ Plan, alleging fraud in the confirmation

of the Plan.7 After a hearing on June 16, 2021, the Bankruptcy Court denied the

motion for revocation and granted the motion for final decree.8 Appellant filed a notice

of appeal on July 1, 2021.9

                                PARTIES’ ARGUMENTS

       Appellee, Reorganized Cape Quarry LLC, contends that Appellant lacks

standing for this appeal on multiple grounds, including (1) Appellant failed to seek

derivative standing in the Bankruptcy Court; (2) Appellant is not a party in interest;

and (3) Appellant has no pecuniary interest under the confirmed plan. Appellee

further contends that this appeal is moot because the confirmed plan has reached

substantial consummation. Finally, Appellee contends that Appellant has no

evidence to support its fraud allegations because it failed to introduce any evidence

or make an offer of proof at the hearing on its motion for revocation.

       Appellant, Hardstock LLC, contends that it is an equity security holder, and

therefore has standing, because it owns 99% of the membership units of Dominion,


3 Bankr. Rec. Docs. 122, 127.
4 Bankr. Rec. Doc. 198.
5 Bankr. Rec. Doc. 218.
6 Bankr. Rec. Doc. 263.
7 Bankr. Rec. Doc. 266.
8 Bankr. Rec. Docs. 290, 291.
9 Bankr. Rec. Doc. 300.




                                           2
      Case 2:21-cv-01293-CJB-DPC Document 20 Filed 08/26/21 Page 3 of 5




and Cape Quarry is a wholly owned subsidiary of Dominion. Appellant further

contends that Appellee has failed to introduce any evidence showing that the plan

has been substantially consummated.

                                   DISCUSSION

      Standing in a bankruptcy appeal is governed by the “person aggrieved”

standard, and an appellant must show “a realistic likelihood of injury.” In re Coho

Energy Inc., 395 F.3d 198, 202–03 (5th Cir. 2004). The “person aggrieved” standard

is more exacting than traditional constitutional standing. Id. It requires a “higher

causal nexus between act and injury; appellant must show that he was ‘directly and

adversely affected pecuniarily by the order of the bankruptcy court’ in order to have

standing to appeal.” Id. (quoting In re Fondiller, 707 F.2d 441, 443 (9th Cir. 1983)).

Section 1109 of the Bankruptcy Code provides a non-exhaustive list of parties with

standing that includes “the debtor, the trustee, a creditors’ committee, an equity

security holders’ committee, a creditor, an equity security holder, or any indenture

trustee.” 11 U.S.C. § 1109(b).

      In In re Vantage Drilling International, 603 B.R. 538 (Bankr. D. Del. 2019), a

shareholder of the corporate parent of a chapter 11 debtor sought to object to

confirmation of a reorganization plan, but the bankruptcy court refused to entertain

its objections because the court found that it lacked standing. The bankruptcy court

explained that the corporate-parent shareholder’s connection to the debtor was “too

attenuated” because it was merely a “shareholder of a shareholder of [the] debtor”




                                          3
          Case 2:21-cv-01293-CJB-DPC Document 20 Filed 08/26/21 Page 4 of 5




rather than a shareholder of the debtor itself. Id. at 543. On appeal, the district court

affirmed, explaining:

           [S]tanding was properly denied as Appellants did not identify a
           pecuniary interest that was susceptible to redress by the Bankruptcy
           Court. Appellants had no claim against or equity interests in the
           Company. F3 was a shareholder of Vantage, an entity which was not a
           debtor in the Chapter 11 proceeding. To the extent that confirmation of
           the Plan would have had any effect on Appellants, therefore, it would be
           derivative of Vantage’s status as a shareholder of [the debtor]. Case law
           is clear that “[p]arty in interest standing under § 1109(b) does not arise
           if a party seeks to assert some right that is purely derivative of another
           party’s rights in the bankruptcy proceeding.”

Id. at 545-46 (third alteration in original) (quoting Krys v. Off. Comm. of Unsecured

Creditors (In re Refco, Inc.), 505 F.3d 109, 117 & n.10 (2d Cir. 2007)).

           Likewise, Appellant is a shareholder of a shareholder of the debtor, and the

rights it seeks to assert are purely derivative of Dominion’s. Appellant seeks

revocation of the confirmed reorganization plan because, it claims, the plan

“diminished [its] property and assets and impaired [its] rights[,] . . . as the quarry

itself and the inventory identified in the Senior Creditor’s Plan were taken and

reassigned to the Reorganized Debtor in Possession.”10 The plan challenged by

Appellant concerned only Cape Quarry, which is wholly owned by Dominion.

Therefore, the rights Appellant seeks to assert are derivative of Dominion’s status as

a shareholder of Cape Quarry, and Appellant cannot be said to be an equity security

holder of the debtor.

           Because Appellant is not one of the parties enumerated by § 1109(b), it must

demonstrate that case law supports its claim of standing. See In re Cypresswood Land


10   (Rec. Doc. 10, at 5).


                                               4
          Case 2:21-cv-01293-CJB-DPC Document 20 Filed 08/26/21 Page 5 of 5




Partners, I, 409 B.R. 396, 416 (Bankr. S.D. Tex. 2009) (“For those entities that do not

fit within the seven enumerated categories of § 1109(b), but still want to gain ‘party

in interest’ status, they must look to case law.”). Appellant has failed to do so, and its

remaining arguments to the contrary are unavailing.

          Finally, the Court concludes that the substance of this appeal lacks merit. At

issue here is whether revocation of a confirmed plan can be sought via motion or must

be brought in an adversary proceeding. “When a party seeks revocation of a

confirmation order through a contested matter, the bankruptcy court must dismiss

the motion unless all parties consent to allowing the procedural error.” In re CTLI,

LLC, 534 B.R. 895, 905 (Bankr. S.D. Tex. 2015). Appellee did not consent, so the

Bankruptcy Court denied the motion.11 The Bankruptcy Court did not err.

                                       CONCLUSION

          Accordingly,

          IT IS HEREBY ORDERED that Reorganized Cape Quarry LLC’s Motion to

Dismiss Bankruptcy Appeal (Rec. Doc. 8) is GRANTED, and this appeal is

DISMISSED for lack of standing.

          New Orleans, Louisiana, this 26th day of August, 2021.




                                          CARL J. BARBIER
                                          UNITED STATES DISTRICT JUDGE




11   (See Rec. Doc. 10-1, at 21-22).


                                             5
